DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 28 July 2021 has been entered. Claims 1-3, 13-15, and 19 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 13 being independent. The objections to the specification set forth in the previous office action mailed 28 April 2021 are overcome by Applicant’s amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “...the at least one groove...,” to which the locking tab is coupled, as recited in claims 6 and 7, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "125" and "121" have both been used to designate “the at least one locking tab.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The amendment filed 28 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The depiction of the “at least one groove in the mirror housing” and the incorporation of the reference numeral (125) to identify a previously “not shown” feature. Specifically, Applicant has attempted to correct the previously set forth objection to the drawings (see the previous office action mailed 28 April 2021) by adding a reference numeral for the above-cited feature (see the amendments to the specification filed 28 July 2021). However, as originally filed, the feature was not explicitly depicted in the drawings, as was evidenced by the description provided in originally filed paragraph [0037] (i.e. which recited: “it is recognized that the mirror housing 123 includes at least one groove (not shown)...” Therefore, the at least one groove was not shown in the drawings as originally filed, and the proposed amendment to the instant specification as filed 28 July 2021 constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi (US 2005/0254153 A1).
Regarding claim 1, Kawanishi discloses (Figs. 1-15) an exterior rearview winglet assembly for a vehicle (Figs. 1-3) comprising: an exterior shell (2, 5) including a first side (the outer side surface of 5) orientated toward a front of the vehicle (the outer side surface of 5 is orientated toward the front of the vehicle in the direction labeled “F,” as shown in Fig. 3) and a second side (the inner side surface of 5) orientated toward a rear of the vehicle (the inner side surface of 5 is orientated toward a rear of the vehicle in the direction labeled “B,” as shown in Fig. 3); a base bracket (the fixing plate which couples 2 to first housing 4, and corresponding matting features of 2 which couple to the vehicle door, as described in paragraphs [0028]-[0029]) positioned in the exterior shell (as shown in Figs. 1-2 and 6 and as described in paragraph [0029], i.e. said base bracket comprises a fixing bracket, as noted in paragraph [0029], to which 4 is attached, and corresponding components which couple to the vehicle door, and thus, a portion of said fixing bracket is positioned within the exterior shell 2, 5) to couple the exterior shell (2, 5) to the vehicle (as described in paragraphs [0028]-[0029]); a lighting lens assembly (6) positioned on the exterior shell (as shown in Figs. 1-3 and 9) and including an illumination device (an illumination devices within 6, as described in paragraph [0031]) to illuminate about at least a side of the vehicle (as described in paragraph [0031]); and a first housing (4) positioned in 
Regarding claim 2, Kawanishi discloses (Figs. 1-15) the lighting lens cover (the body of 6 forms a cover for the lighting element therein, thus the entire body of the lighting lens assembly constitutes a lighting lens cover) defines a plurality of depressions embedded therein (the plurality of said receiving grooves within 16 of said lighting lens cover 6 form depressions embedded therein) that form the plurality of receiving grooves (as shown in Figs. 1-15).  
Regarding claim 3, Kawanishi discloses (Figs. 1-15) the first housing (4) includes a plurality of receiving ribs (15, i.e. the elements of 15 formed by the two sides of the V shaped plate 18, as shown in Figs. 4-5) that extend away from the first housing (each of said receiving ribs extend inward toward 5, and thus away from a surface of the first housing 4), wherein the plurality of receiving ribs (15) are received by the plurality of depressions embedded within the lighting lens cover (as shown in Fig. 5).  
Regarding claim 4, Kawanishi discloses (Figs. 1-15) each receiving rib (15, i.e. the elements of 15 formed by the two sides of the V shaped plate 18, as shown in Figs. 4-5) of the plurality of receiving ribs receives a corresponding receiving groove of the plurality of receiving grooves to couple the lighting lens assembly (6) to the first housing (to first housing 4; as shown in Figs. 4-5).  
Regarding claim 5, Kawanishi discloses (Figs. 1-15) the first housing (4) includes at least one locking tab (21) positioned on an inner surface thereof (as shown in Fig. 4, i.e. 21 is disposed on an inner surface of 4, which forms an inner surface of the rearview mirror winglet assembly) to couple the lighting lens assembly (6) to the first housing (via a screw, as described in paragraph [0036]).  
Regarding claim 6, Kawanishi discloses (Figs. 1-15) the at least one locking tab (21) is coupled to at least one groove (a groove within 23, as described in paragraph [0036] and as shown in Fig. 9) to couple the lighting lens assembly (6) to the first housing (as shown in Figs. 3-4 and 9).  
Regarding claim 7, Kawanishi discloses (Figs. 1-15) each receiving rib (15, i.e. the elements of 15 formed by the two sides of the V shaped plate 18, as shown in Figs. 4-5) of the plurality of receiving ribs receives a corresponding receiving groove (a respective receiving 
Regarding claim 8, Kawanishi discloses (Figs. 1-15) the lighting lens assembly (6) includes a plurality of attachment points (23 and 27 to the left of 23 in the middle of 6, and 16 on the right of said 23 in the middle of 6, as shown in Fig. 4) and at least one latching mechanism (23 in the middle of 6, as shown in Fig. 4) positioned thereon (shown in Fig. 4).  
Regarding claim 9, Kawanishi discloses (Figs. 1-15) the at least one latching mechanism (said 23 in the middle of 6) is positioned between two attachment points of the plurality of attachment points (as shown in Fig. 4, with respect to an extend of the body of 6, said 23 in the middle of 6 is positioned between said two attachment points of the plurality of attachment points).  
Regarding claim 10, Kawanishi discloses (Figs. 1-15) the plurality of attachment points (23 and 27 to the left of 23 in the middle of 6, and 16 on the right of said 23 in the middle of 6, as shown in Fig. 4) and the at least one latching mechanism (23 in the middle of 6) couple the lighting lens assembly (6) to the first housing (4; as shown in Figs. 4-5).  
Regarding claim 11, Kawanishi discloses (Figs. 1-15, and annotated Fig. 2 provided below for clarity) the exterior shell (2, 5) includes: a first cap (A, in annotated Fig. 2 provided below) positioned above a lighting lens cover (the body of 6 forms a cover for the lighting element therein, thus the body of the lighting lens assembly 6 constitutes a lighting lens cover, for which “A” is positioned above said lighting lens cover shown in Fig. 2 and annotated Fig. 2 

Annotated Fig. 2: Fig. 2 of Kawanishi, annotated with labels for clarity of element to element claim mapping.

    PNG
    media_image1.png
    785
    1214
    media_image1.png
    Greyscale

Regarding claim 12, Kawanishi discloses (Figs. 1-15) the exterior shell (2, 5) surrounds one of a reflective surface to provide a user with a field of view rearward of the vehicle (as shown in Figs. 1-3, portion 5 of exterior shell 2, 5 surrounds a rear side portion of a reflective surface that provides a user with a field of view rearward of the vehicle, i.e. a review mirror assembly as shown in Figs. 1-3) or a camera positioned on the exterior rearview winglet assembly to capture images of an object positioned to a rear or side of the vehicle for viewing by the user (although not required for anticipation of the recited limitation, as the camera is recited as an alternative limitation, the Examiner notes that such a feature is described in paragraph [0051]).  
Regarding claim 13, Kawanishi discloses (Figs. 1-15) an exterior rearview winglet assembly for a vehicle (Figs. 1-3) comprising: an exterior shell (5) including a first side (the outer side surface of 5) orientated toward a front of the vehicle (the outer side surface of 5 is orientated toward the front of the vehicle in the direction labeled “F,” as shown in Fig. 3) and a second side (the inner side surface of 5) orientated toward a rear of the vehicle (the inner side surface of 5 is orientated toward a rear of the vehicle in the direction labeled “B,” as shown in Fig. 3); a base bracket (2) to couple the exterior shell (5) to the vehicle (as described in paragraph [0028]); a lighting lens assembly (6) positioned on the exterior shell (as shown in Figs. 1-3 and 9) and including an illumination device (an illumination devices within 6, as described in paragraph [0031]) to illuminate about at least a side of the vehicle (as described in paragraph [0031]); and a first housing (4) positioned in the exterior shell (portion 9 of said first housing 4 is positioned within the exterior shell 5, as shown in Fig. 6) to directly attach the lighting lens assembly thereto (as shown in Figs. 1-3, i.e. lighting lens assembly 6 is directly coupled to the exterior shell 5 via 4, so as to be disposed along the curvature of the outer surface of 5, as shown 
Regarding claim 14, Kawanishi discloses (Figs. 1-15) the lighting lens cover (the body of 6 forms a cover for the lighting element therein, thus the entire body of the lighting lens assembly constitutes a lighting lens cover) defines a plurality of depressions embedded therein (the plurality of said receiving grooves within 16 of said lighting lens cover 6 form depressions embedded therein) that form the plurality of receiving grooves (as shown in Figs. 1-15).  
Regarding claim 15, Kawanishi discloses (Figs. 1-15) the first housing (4) includes a plurality of receiving ribs (15, i.e. the elements of 15 formed by the two sides of the V shaped plate 18, as shown in Figs. 4-5) that extend away from the first housing (each of said receiving ribs extend inward toward 5, and thus away from a surface of the first housing 4), wherein the 
Regarding claim 16, Kawanishi discloses (Figs. 1-15) each receiving rib (15, i.e. the elements of 15 formed by the two sides of the V shaped plate 18, as shown in Figs. 4-5) of the plurality of receiving ribs receives a corresponding receiving groove of the plurality of receiving grooves to directly couple the lighting lens assembly to the first housing (as shown in Figs. 4-5).  
Regarding claim 17, Kawanishi discloses (Figs. 1-15, and annotated Fig. 2 provided below for clarity) the exterior shell (5) includes: a first cap (A, in annotated Fig. 2 provided below) positioned above a lighting lens cover (the body of 6 forms a cover for the lighting element therein, thus the body of the lighting lens assembly 6 constitutes a lighting lens cover, for which “A” is positioned above said lighting lens cover shown in Fig. 2 and annotated Fig. 2 provided below) of the lighting lens assembly (6); and a finisher (B, in annotated Fig. 2 provided below) positioned below at least a portion of the lighting lens cover (the body of 6 forms a cover for the lighting element therein, thus the body of the lighting lens assembly 6 constitutes a lighting lens cover, for which “B” is positioned below at least a portion of said lighting lens cover shown in Fig. 2 and annotated Fig. 2 provided below), wherein the lighting lens assembly (6) is directly attached to the first housing (4) to control a first gap formed between the first cap and the lighting lens cover (6 is directly attached to 4 to fill and thus control a first gap formed between 6 and said first cap A at an upper portion of 6, as shown in annotated Fig. 2) and to control a second gap formed between the finisher and the lighting lens cover (6 is directly attached to 4 to fill and thus control a second gap formed between 6 and said finisher B at a lower portion and side portion of 6, as shown in annotated Fig. 2).  
Annotated Fig. 2: Fig. 2 of Kawanishi, annotated with labels for clarity of element to element claim mapping.

    PNG
    media_image1.png
    785
    1214
    media_image1.png
    Greyscale

Regarding claim 18, Kawanishi discloses (Figs. 1-15) the exterior shell (5) surrounds one of a reflective surface to provide a user with a field of view rearward of the vehicle (as shown in Figs. 1-3, 5 surrounds a rear side portion of a reflective surface to provide a user with a field of view rearward of the vehicle, i.e. a review mirror assembly as shown in Figs. 1-3) or a camera positioned on the exterior rearview winglet assembly to capture images of an object positioned to a rear or side of the vehicle for viewing by the user (although not required for anticipation of the recited limitation, as the camera is recited as an alternative limitation, the Examiner notes that such a feature is described in paragraph [0051], for which a camera may be used in conjunction with the illuminator within the lighting lens assembly 6).  
Regarding claim 19, Kawanishi discloses (Figs. 1-15) the first housing (4) includes at least one locking tab (21) positioned on an inner surface thereof (as shown in Fig. 4, i.e. 21 is disposed on an inner surface of 4, which forms an inner surface of the rearview mirror winglet assembly) to couple the lighting lens assembly (6) to the first housing (via a screw, as described in paragraph [0036]).  
Regarding claim 20, Kawanishi discloses (Figs. 1-15) the first housing (4) includes a plurality of attachment points (21 and 25) and at least one latching mechanism (15) positioned thereon (as shown in Figs. 4 and 5).

Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.
In response to Applicant argument that Kawanishi failed to disclose “…each receiving groove does not extend past the outer surface of the lighting lens cover…,” pages 8-11 of the above-cited remarks, the Applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of Kawanishi with the instant specification and drawings, that Applicant’s invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, the claims do not particularly limit the structure of the lighting lens cover in a way that would exclude the structure of the lighting lens cover of the device of Kawanishi. In that regard, the body of element 6 forming the lighting lens assembly of Kawanishi, which additionally constitutes a lighting lens cover, can be formed by the entire body of 6, . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896